DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a method for performing a biopsy using a hand-held biopsy device of claims 1-8 in the reply filed on 10/26/22 is acknowledged.  The traversal is on the ground(s) that (1) the claims contain overlapping steps of “with a single hand, manually” “depressing ... an arming member” or “performing a first compressive arming stroke” and (2) that each of the inventions is grouped in A61B 10/02, thereby evidencing that there is no search or examination burden.  This is not found persuasive because (1) overlapping means that “a first invention would not infringe a second invention, and the second invention would not infringe the first invention” (see MPEP 806.05) and that is the facts of this case as evidenced by the claim language recited in paragraphs 2-4 of the restriction requirement dated 8/26/22; and (2) there is still a search burden because “the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 9-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2008 038 413 to Heske et al. (hereinafter “Heske”) (the English translation filed in parent application 14/555,531 on 11/26/14 being relied upon for the citations in the instant Office action).
For claim 1, Heske discloses a method for performing a biopsy using a hand-held biopsy device (10) (Abstract), the method comprising:
with a single hand (para [0022]), manually depressing an arming member (5) (Fig. 1) (para [0022]) of the hand-held biopsy device toward a proximal portion of a housing (proximal portion of 1/2) (Fig. 2) (para [0023]) of the hand-held biopsy device a first time to thereby compress the arming member (13, 14, and/or 20) (Fig. 3) (para [0022]) and simultaneously move a cannula hub (3) (Fig. 3) (para [0025]) of the hand-held biopsy device from a cannula hub extended position to a cannula hub armed position (as can be seen in Figs. 6-7).
For claim 2, Heske further discloses wherein manually depressing the arming member comprises depressing a distally facing arming actuation surface of the arming member proximally relative to the housing (para [0022]).
For claim 3, Heske further discloses wherein manually depressing the arming member comprises: placing a proximal end surface of the housing in a palm of the single hand (para [022]), placing one or more fingers of the single hand onto the arming actuation surface (para [022]), and squeezing the arming member toward the proximal end surface with the one or more fingers (para [022]).
For claim 4, Heske further discloses releasing the arming member to allow the arming member to return to an arming member extending position (para [0025]), and after releasing the arming member, using the single hand to manually depress the arming member toward the proximal portion of the housing a second time (para [0030]) and simultaneously move a stylet hub (4) of the hand-held biopsy device from a stylet hub extended position to a stylet hub armed position (para [0030]-[0031]).
For claim 5, Heske further discloses using a finger of the single hand to actuate a stylet hub release, allowing the stylet hub to move from the stylet hub armed position to a stylet hub fired position (para [0029]-[0031]).
For claim 6, Heske further discloses after actuating the stylet hub release, using a same or different finger of the single hand to actuate a cannula hub release, allowing the cannula hub to move from the cannula hub armed position to a cannula hub fired position (para [0029]-[0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heske in view of U.S. Patent No. 5,392,790 to Kanner et al. (hereinafter “Kanner”).
For claim 7, Heske does not expressly disclose removing a core of excised tissue from a stylet coupled to the stylet hub by using an elongate body extending proximally from a pusher disposed in the stylet to advance the pusher distally to dislodge the core of excised tissue from the stylet.
However, Kanner teaches removing a core of excised tissue from a stylet coupled to the stylet hub by using an elongate body extending proximally from a pusher disposed in the stylet to advance the pusher distally to dislodge the core of excised tissue from the stylet (see Fig. 14) (col. 5, lines 22-26).
It would have been obvious to a skilled artisan to modify Heske to include removing a core of excised tissue from a stylet coupled to the stylet hub by using an elongate body extending proximally from a pusher disposed in the stylet to advance the pusher distally to dislodge the core of excised tissue from the stylet, in view of the teachings of Kanner, for the obvious advantage of assisting the discharge of the tissue sample from the stylet through a mechanical pushing force so that the biopsy sample can be analyzed.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heske in view of U.S. Patent Application Publication No. 2008/0319341 to Taylor et al. (hereinafter “Taylor”).
For claim 8, Heske does not expressly disclose removing a core of excised tissue from a stylet coupled to the stylet hub by introducing flushing fluid into an annular space defined by an outer wall of the stylet and an inner wall of a cannula via a flushing port to thereby dislodge the core of excised tissue from the stylet.
However, Taylor teaches removing a core of excised tissue from a stylet coupled to the stylet hub by introducing flushing fluid into an annular space defined by an outer wall of the stylet and an inner wall of a cannula via a flushing port to thereby dislodge the core of excised tissue from the stylet (para [0084], [0109], and [0117]) (also see [0115]-[0116]).
It would have been obvious to a skilled artisan to modify Heske to include removing a core of excised tissue from a stylet coupled to the stylet hub by introducing flushing fluid into an annular space defined by an outer wall of the stylet and an inner wall of a cannula via a flushing port to thereby dislodge the core of excised tissue from the stylet, in view of the teachings of Taylor, for the obvious advantage of lubricating the passageway so that the sample may be transported (see para [0115] of Taylor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791